Citation Nr: 0918674	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The appellant is a former member of the U.S. Marine Corps 
Reserve, with active duty for training (ACDUTRA or ADT) 
service from February 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant appears never to have 
served on full time active duty.  For purposes of eligibility 
for VA benefits, the term "veteran" is defined as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  Active 
military, naval, and air service includes active duty.  
Active duty is defined as full time duty in the Armed Forces, 
other than active duty for training.  Further, ADT includes 
full-time duty performed by Reserve or National Guard members 
for training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Active military, naval or air service includes any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  Annual training is an example of 
active duty for training, while weekend drills are inactive 
duty training (IDT).

In view of the foregoing, because the appellant has no record 
of serving on active duty and has not been found to have any 
service-connected disability resulting from his ADT, he has 
not attained status as a "veteran" under the law.


FINDINGS OF FACT

The appellant was not engaged in combat with the enemy during 
his active military service, and an independently 
corroborated stressor event in service has not been 
established to support a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 &  Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 2005 VA sent the appellant a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the appellant that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 rating 
decision, October 2007 SOC and February 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the October 2007 SOC which VA 
sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Appellant Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Appellants Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Appellants Claims has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f).  With respect to claims for service 
connection for PTSD based upon in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides additional procedural 
safeguards and considerations which must be addressed prior 
to an adjudication of a claim.  The Board finds that the 
notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled 
by the RO by correspondence in June 2005.

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the appellant complains.  
Therefore, evidence from sources other than the appellant's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

The Court of Appeals for Appellants Claims has pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996), (citing VA Adjudication Procedure Manual M21-1 (M21-
1), Part III, 5.14c (8)-(9)).  The Court has also held that 
these provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen, supra.

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2008), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The appellant's report of service separation, on DD Form 214, 
states that he enlisted in the U.S. Marine Corps Reserve and 
served a six-month period of initial active duty for training 
(ACDUTRA or ADT) from February 3, 1967, to August 8, 1967.  
During his ADT he was assigned to basic training at Camp 
Pendleton in San Diego, and was transferred to Camp Lejeune 
in North Carolina.  The service treatment records show that 
on a January 1967 report of medical history the appellant 
checked a box indicating that he then had, or had previously 
had, nervous trouble.  On another report dated that same day 
he checked the "No" box for the same question.  At his 
January 1967 enlistment examination and his July 1967 
separation examination, no psychiatric abnormality was noted.  

The records from the appellant's service in the Marine Corps 
Reserve show that, on an August 1968 medical history report 
for an annual physical, he reported frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble.  The August 1968 
examination noted that he was found to be abnormal from a 
psychiatric standpoint.  He was tremulous, agitated, anxious, 
fearful, guarded, suspicious, hostile, and paranoid.  He gave 
a history of bizarre thoughts and sleep disturbances for 
three months.  Two months before that, he had been referred 
to a psychiatrist, saw him once, and then refused to return.  
His affect was flat and depressed, and he had psychomotor 
retardation.  He was ambivalent about asking for help, and 
was advised to seek psychiatric help.  He was found to be 
disqualified for Marine Corps duty based on his present 
state.

On a January 1969 medical history report the appellant 
reported having or having had frequent trouble sleeping, 
frequent of terrifying nightmares, depression or excessive 
worry, and nervous trouble.  At a January 1969 examination he 
was found to be abnormal from a psychological standpoint.  
The examiner reiterated the findings above.  The examining 
physician, a practicing psychiatrist, repeated that the 
appellant was advised to seek psychiatric help and was found 
to be disqualified for Marine Corps service in his present 
state.  It was recommended that he be discharged from the 
Marine Corps Reserve.

Upon review by the Chief, Bureau of Medicine and Surgery, 
Department of the Navy, in February 1969, it was recommended 
that the appellant be administratively discharged as not 
suitable for retention in the Marine Corps Reserve because of 
an emotionally unstable personality.

In April 1969 the appellant requested that he be discharged 
from the Marine Corps Reserve for being physically 
unqualified for active duty.  He declined a hearing before a 
Physical Evaluation Board.  He was subsequently discharged in 
April 1969, on the basis that he was no longer physically 
qualified to be assigned to active duty due to his 
emotionally unstable personality.

The post-service records show that in January 1984 the 
appellant was examined by J.K.M., M.D., P.C., who diagnosed 
him with polydrug abuse and mixed personality disorder, with 
elements of passive-dependency and sociopathy.  

At August 1998 mental health treatment from a period of 
incarceration, the appellant reported having a history of 
bipolar disorder.  The treating social worker noted that he 
was hyperactive and "wired."  In September 1998 the 
appellant was observed by a treating social worker to be very 
anxious and nervous, and he again stated that he had a 
history of bipolar disorder.

At a December 2002 evaluation with M.K., Ph.D., the appellant 
reported that he had been forced to perform sexual acts on 
his sergeant while in the Marine Corps.  He reported having 
panic attacks once a week.  Dr. K diagnosed the appellant 
with heroin and cocaine dependence; anxiety disorder, NOS 
(not otherwise specified); rule out cocaine-induced anxiety 
disorder; rule out opiate-induced mood disorder with mixed 
features; and personality disorder, NOS (antisocial and 
dependent traits).

In February 2003 the appellant wrote that he had been given 
LSD by Staff Sgt. H during boot camp in exchange for sexual 
favors.  He further wrote that in 1968 he shot himself so he 
would not have to go to two weeks of training.

The appellant was evaluated by Dr. L, an associate clinical 
professor of psychiatry, in February 2003.  He reported that, 
at some when he was home on leave from service, he had shot 
himself in the shoulder with a .22 caliber pistol because he 
did not want to return to the military.  He alleged that he 
had been given 200 hits of LSD by a sergeant during boot camp 
in return for sexual favors.  Dr. L noted that throughout the 
interview the appellant was affectually inappropriate, 
appeared frightened, had a marked startle reflex, stammered 
and stuttered, had a shaking movement of the upper 
extremities, and a resting tremor on the right.  The 
appellant described several arrests and periods of 
incarceration since his military service, as well as chronic 
drug use.  He described audio hallucinations, insomnia, and 
panic attacks.  Dr. L opined that the appellant was highly 
somatic, depressed, and isolative, and that he displayed poor 
self esteem.  He felt that the findings suggested that the 
appellant had mixed personality disorder with an underlying 
psychotic depression.  The diagnosis included major 
depressive disorder, recurrent, with psychotic elements, 
anxiety disorder related to chronic drug use, and personality 
disorder, NOS.  Dr. L noted that he had treated the appellant 
periodically for 20 years and that his condition had 
"declined horribly."  He felt that the appellant would be 
best served in an accredited methadone program.

In a June 2005 statement, the appellant wrote that he began 
having symptoms of PTSD while in basic training in San Diego 
from February 1967 to May 1967.  He said he was assaulted 
sexually and physically by Sgt. P and Staff Sgt. H, three to 
four times.  He wrote that he began to show signs of PTSD, 
including depression, anxiety, and panic attacks, as soon as 
the abuse began.  In addition, he began to abuse alcohol and 
drugs, and his feeling of guilt over the abuse led to 
addictions.  He further wrote that he had lost several jobs 
due to PTSD and had trouble being around other people.  He 
also wrote that he was diagnosed with PTSD in 1969 by a Dr. 
V, to whom the Marine Corps had sent him, and that his 
records with Dr. V are not available because he has since 
passed away.  The appellant indicated that Dr. V granted him 
his honorable discharge from the Marine Corps Reserve.

June 2005 Vet Center treatment records show that the 
appellant discussed his claim for service connection for PTSD 
based on sexual assault.

Dr. L wrote in an April 2006 letter that the appellant said 
that he was singled out for physical punishment during basic 
training and that Sergeants P and H would force him to 
perform sexual acts on them.  He further told Dr. L that Dr. 
V recommended an immediate medical discharge under honorable 
conditions and that he used LSD 500 times during basic 
training.  After his service, the appellant said that he used 
and abused drugs, particularly heroin, due to depression, low 
self-worth, and marked anxiety.  The heroin would "block out 
all the bad memories."  Dr. L noted that the appellant 
looked frail, had multiple old and new track marks on the 
upper extremities, a limited grasp of current events, limited 
recall, and that his functional IQ had dramatically fallen 
since the year before.  The diagnosis included depressive 
disorder, NOS, with associated anxiety, paranoia, and 
delusional thinking; and personality disorder, NOS.

D.G.T. wrote in July 2006 that he was a friend of the 
appellant, and that the appellant told him in May 1969 that 
he was going to Camp Pendleton to kill two drill sergeants 
who had sexually abused him.  Mr. T accompanied the appellant 
and helped stop him from carrying out the killings.  The 
appellant wrote of the trip and of the desire he had to kill 
the sergeants in separate July 2006 and August 2006 
statements.

L.B., M.D., wrote in a December 2007 statement that he had 
treated the appellant since June 2002 and that his diagnosis 
included anxiety, PTSD, panic attacks, depression, drug 
abuse, back pain, and hepatitis C.  Dr. B had just become 
aware of the sexual abuse that the appellant suffered in 
service and felt that the PTSD was probably a result of this 
abuse.

Dr. L wrote in January 2008 that the appellant was maintained 
on methadone, Klonopin, and Ambien, but that he still 
suffered from anxiety of longstanding duration that fits a 
diagnosis of PTSD.  He had suffered from recurrent intrusive 
and distressing dreams regarding the beatings and sexual 
assaults from his basic training.

The appellant underwent a VA examination in December 2008 at 
which he reported suffering from the following symptoms of 
PTSD: daily intrusive recollections of having been sexually 
assaulted and raped by Staff Sgt. H and Sgt. P in a Quonset 
hut during basic training, nightmares, avoidance, 
hypervigilance, exaggerated startle response, anger control 
difficulties, difficulty finding pleasure in activities, 
chronic sleep disturbance, difficulty being affectionate 
towards others, and flashbacks.  He also reported suffering 
from chronic symptoms of depression.  He said that other 
soldiers were also sexually abused by Staff Sgt. H and Sgt. 
P.  The appellant reported that since his service he had 
tried to numb his emotional pain from having been repeatedly 
raped in service, by abusing multiple drugs.  He said that he 
had been unable to be affectionate towards his wives, 
girlfriends, and children, and that he had not had a stable 
job for most of his post-military life.  The examiner 
diagnosed the appellant with PSTD, chronic and severe; major 
depressive disorder, chronic and severe, secondary to PTSD; 
and polysubstance dependence in early remission, per the 
appellant's report.  He opined that the appellant suffered 
from severe occupational impairment and had severe emotional 
impairment due to the symptoms of PTSD and depression.

The Board has carefully reviewed this case.  Following the 
point at which it is determined that all relevant evidence 
has been obtained, it is the Board's principal responsibility 
to assess the credibility, and therefore the probative value 
of the proffered evidence.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000).  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Upon careful review, the evidentiary record does not support 
or corroborate the appellant's accounts of sexual assaults in 
service.  In assessing his recollection and credibility, we 
must note that his post-service accounts of in-service sexual 
assaults strain credulity when considered with the other 
evidence.  At his initial examination upon enlistment in the 
Marine Corps Reserve, he was inconsistent in first reporting 
a history of previous nervous trouble, then denying it.  In 
the context of his pending claim for compensation benefits, 
he has said he used the hallucinogenic drug LSD multiple 
times during his six months of basic training on ADT (either 
200 or 500 times, depending on which account is to be 
believed), while being sexually abused by superior officers.  
His allegation of that scenario, which would necessarily have 
included his being under the influence of LSD (and, 
apparently, heroin as well) on hundreds of occasions during 
his approximately 180 days of basic training as a Marine, is 
unbelievable.  He has also said he shot himself to avoid 
returning to duty (on a date uncertain), and there is no 
corroboration of this event, to include at the examination 
before he was released from ADT in August 1967.  Then, in 
1968, he began to complain of numerous psychiatric symptoms 
and was found disqualified for future reserve service.  His 
final separation from the Reserve in 1969 was based upon a 
personality disorder.

It is the Board's duty to weigh the evidence of record and 
make a decision on the claim, including making determinations 
as to the credibility of the evidence submitted in support of 
the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 
369 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir 1996).

Dr. K, who was told by the appellant of the alleged sexual 
assaults, did not diagnose him with PTSD.  Other post-service 
medical providers and the VA examiner diagnosed the appellant 
with PTSD due to in-service sexual assaults by relying on the 
appellant's accounts.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize, of course, that a 
doctor's statement cannot be rejected solely because it is 
based upon history supplied by the appellant; the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the appellant if 
rebutted by the overall weight of the evidence).  However, 
although there are diagnoses of PTSD in the record, there is 
no verified or corroborated in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).

The appellant was discharged from the Marine Corps Reserve 
for having an emotionally unstable personality, and not for 
having symptoms of PTSD.  Furthermore, as discussed above, 
inconsistencies in the appellant's retelling of the 
circumstances of his drug use and of the sexual abuse he 
described from boot camp (in exchange for illegal drugs) 
further militate against his claim.  For example, at his 
December 2002 evaluation with Dr. K, at subsequent treatment 
with Dr. L, and at his December 2008 VA examination, the 
appellant described being beaten, sexually assaulted, and 
raped by sergeants without any reference to an exchange for 
drugs.  In this regard, the statement provided by the 
appellant's friend, D.G.T., about the appellant's unrealized 
intention to kill two drill sergeants who he said had 
sexually abused him is taken into account, but in our opinion 
is not of sufficient probative value to outweigh the contrary 
evidence in this case.  Even accepting the friend's account 
of the appellant's experiences at boot camp as described to 
him, the appellant's long-admitted use of a wide array of 
illicit drugs over many years, including during his ADT, 
militates against believing his allegations in support of his 
claim for compensation.

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
appellant's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, PTSD requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  The Appellant wrote in June 2005 that he began 
to show signs of PTSD as soon as the abuse began, but no 
psychological disorders were complained of or found on his 
July 1967 discharge examination.  

In the absence of evidence reasonably supporting sexual 
assaults in service, service connection for PTSD must be 
denied.  See 38 C.F.R. § 3.304(f).  Because the evidence 
preponderates against the claim of service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER


Service connection for PTSD is denied.



___________________________
ANDREW J. MULLEN
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


